       Case 6:20-cv-01121-ADA-JCM Document 6 Filed 03/01/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

LIBERTY MUTUAL FIRE INSURANCE §
COMPANY as Subrogee of GREENWELL §
ENERGY SOLUTIONS, LLC            §
                                 §
v.                               §                  CIVIL ACTION NO. 6:20-cv-1121
                                 §
USA LINES, LLC and EMRAN         §
YASHAYIVICH MAMAKAZIYEV          §

                                    SCHEDULING ORDER

       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the

following schedule will govern deadlines up to and including the trial of this matter:

       Date                                            Event
January 4, 2021         Discovery commences on all issues.
November 22, 2021       All motions to amend pleadings or to add parties shall be filed on or
                        before this date.

December 20, 2021       Fact Discovery Deadline. Any fact discovery requests must be
                        propounded so that the responses are due by this date.

February 7, 2022        The parties asserting claims for relief shall submit a written offer of
                        settlement to opposing parties on or before this date. All offers of
                        settlement are to be private, not filed, and the Court is not to be
                        advised of the same. The parties are further ORDERED to retain the
                        written offers of settlement and responses as the Court will use these in
                        assessing attorney’s fees and court costs at the conclusion of trial.

January 10, 2022        Each party shall complete and file the attached “Notice Concerning
                        Reference to United States Magistrate Judge”




                                                1
      Case 6:20-cv-01121-ADA-JCM Document 6 Filed 03/01/21 Page 2 of 4




August 25, 2021      Parties with burden of proof to designate Expert Witnesses and provide
                     their expert witness reports, to include all information required by Rule
                     26(a)(2)(B).

February 21, 2022    Each opposing party shall respond, in writing, to the written offer of
                     settlement made by the parties asserting claims for relief by this date. All
                     offers of settlement are to be private, not filed, and the Court is not to be
                     advised of the same. The parties are further ORDERED to retain the
                     written offers of settlement and responses as the Court will use these in
                     assessing attorney’s fees and court costs at the conclusion of trial.

September 25, 2021   Parties shall designate Rebuttal Expert Witnesses on issues for which the
                     parties do not bear the burden of proof, and provide their expert witness
                     reports, to include all information required by Rule 26(a)(2)(B).

January 25, 2022     Expert Discovery Deadline.

                     Any objection to the reliability of an expert’s proposed testimony under
                     Federal Rule of Evidence 702 shall be made by motion, specifically
                     stating the basis for the objection and identifying the objectionable
                     testimony, not later than 14 days of receipt of the written report of the
                     expert’s proposed testimony or not later than 14 days of the expert’s
                     deposition, if a deposition is taken, whichever is later. The failure to
                     strictly comply with this paragraph will be deemed a waiver of any
                     objection that could have been made pursuant to Federal Rule of
                     Evidence 702.

February 7, 2022     All dispositive motions shall be filed and served on all other parties on
                     or before this date and shall be limited to 25 pages. Responses shall be
                     filed and served on all other parties not later than 14 days after the
                     service of the motion and shall be limited to 20 pages. Any replies shall
                     be filed and served on all other parties not later than 7 days after the
                     service of the response and shall be limited to 10 pages, but the Court
                     need not wait for the reply before ruling on the motion.

April 4, 2022        By this date the parties shall meet and confer to determine pre-trial
                     deadlines, including, inter alia, exchange of exhibit lists, designations of
                     and objections to deposition testimony, and exchange of demonstratives.

April 8, 2022        By this date the parties shall exchange a proposed jury charge and
                     questions for the jury. By this date the parties will also exchange draft
                     Motions in Limine to determine which may be agreed.

April 15, 2022       By this date the parties shall exchange any objections to the proposed
                     jury charge, with supporting explanation and citation of controlling law.


                                              2
       Case 6:20-cv-01121-ADA-JCM Document 6 Filed 03/01/21 Page 3 of 4




April 18, 2022        By this date the parties shall also submit to the Court their Motions
                      in Limine.

April 18, 2022        By this date the parties will submit to the Court their Joint Pre-Trial
                      Order, including the identification of issues to be tried, identification of
                      witnesses, trial schedule provisions, and all other pertinent information.
                      By this date the parties will also submit to the Court their oppositions
                      to Motions in Limine.

May 12, 2022 at      Final Pre-Trial Conference.
11:00 am
May 23, 2022 at 9:00 Jury Trial Commences
am


SIGNED this 1st day of March, 2021.




                                  JEFFREY C. MANSKE
                                  UNITED STATES MAGISTRATE JUDGE




                                               3
            Case 6:20-cv-01121-ADA-JCM Document 6 Filed 03/01/21 Page 4 of 4




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

LIBERTY MUTUAL FIRE                                §
INSURANCECOMPANY as Subrogee of                    §
GREENWELL ENERGY SOLUTIONS,                        §
LLC,                                               §
     Plaintiff,                                    §
                                                   §
v.                                                 § CASE NO.: 6:20-CV-01121-ADA-JCM
                                                   §
USA LINES, LLC, et. al.,                           §
                                                   §
           Defendants.                             §
                                                   §

                           NOTICE AND STATEMENT REGARDING CONSENT
                              TO UNITED STATES MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States Magistrate Judge is available
to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the
entry of a final judgment. The judgment may then be appealed directly to the United States court
of appeals like any other judgment of this court. A magistrate judge may exercise this authority
only if all parties voluntarily consent. You may consent to have your case referred to a magistrate
judge or you may withhold your consent without adverse substantive consequences.

           Statement regarding consent. The following parties DO / DO NOT1 consent to the

jurisdiction of the United States Magistrate Judge to conduct all proceedings in this case including

trial proceedings, entry of judgment, and post-trial proceedings.

                  Party:                 Representative’s Signature                    Date:

__________________                    _______________________                      __________
__________________                    _______________________                      __________
__________________                    _______________________                      __________
__________________                    _______________________                      __________




1
    Circle one.


                                                  4
